IN THE SUPREME COURT OF THE STATE OF DELAWARE

ADRIAN DIECKMAN, on behalf of       §
himself and all others similarly    §
situated,                           §           No. 92, 2021
                                    §
       Plaintiff Below, Appellant,  §           Court Below: Court of Chancery
                                    §           of the State of Delaware
       v.                           §
                                    §           C.A. No. 11130
REGENCY GP LP, REGENCY GP           §
LLC, ENERGY TRANSFER EQUITY, §
L.P., ENERGY TRANSFER               §
PARTNERS, L.P., ENGERY              §
TRANSFER PARTNERS GP, L.P.,         §
MICHAEL J. BRADLEY, JAMES W. §
BYRANT, RODNEY L. GRAY, JOHN §
W. McREYNOLDS, MATTHEW S.           §
RAMSEY and RICHARD BRANNON, §
                                    §
       Defendants Below, Appellees. §

                            Submitted: October 20, 2021
                            Decided:   November 3, 2021

Before SEITZ, Chief Justice; VALIHURA, VAUGHN, TRAYNOR                                and
MONTGOMERY-REEVES, Justices, constituting the Court en Banc.

                                       ORDER

      Now this 3rd day of November, 2021 having considered this matter on the briefs

and oral arguments of the parties and the record below, and having concluded that the same

should be affirmed on the basis of and for the reasons assigned by the Court of Chancery

in its Memorandum Opinion dated February 15, 2021, and Order Granting in Part and

Denying in Part Defendants Motion to Dismiss dated February 20, 2018 as clarified by

Order dated September 19, 2019;
      NOW, THEREFORE, IT IS ORDERED that the decisions of the Court of Chancery

be and the same hereby are, AFFIRMED.

                                    BY THE COURT:

                                    /s/ Karen L. Valihura
                                    Justice